The plaintiff brought suit to recover $1,350 with interest, the aggregate amount of eight notes executed by the defendant to the plaintiff in part payment of a stock of goods. The defendant admitted the execution of the notes and pleaded fraudulent representation as to the quality and quantity of the goods as a defense to the action.
The execution and delivery of the notes made a prima facie case for the plaintiff and barred dismissal of the suit; and the defendant's testimony fails to show any actionable fraud on the part of the plaintiff. The defendant took charge of the goods, employed as "specialty man" to assist in marking and selling them, had opportunity to discover any defects, had been in the business about fifteen years, conducted a ten-day sale, and after the sale was concluded settled with the plaintiff and executed the notes. We find no reversible error in the court's instructions to the jury, in the admission or rejection of evidence, or in permitting the complaint to be verified.
No error.